department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date cc ita b4 uilc internal_revenue_service national_office legal advice memorandum for associate area_counsel cc sb_se from heather c maloy associate chief_counsel income_tax accounting subject applicability of sec_104 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views this memorandum responds to your date request for field_service_advice concerning sec_61 sec_104 and sec_1001 of the internal_revenue_code in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a b date d date e date f year dollar_figurex issue sec_1 whether amounts received by a pursuant to a defamation settlement agreement between a and b were payments in connection with a disposition of property and thus subject_to the gain_or_loss provisions of sec_1001 of the internal_revenue_code whether the amendment to sec_104 has retroactive application to a and if so whether the amendment is an unconstitutional violation of the due process clause conclusion sec_1 the amounts a received pursuant to the defamation settlement agreement with b are not payments in connection with a disposition of property and thus not subject_to the gain_or_loss provisions of sec_1001 the amendment to sec_104 rationally relates to a legitimate legislative purpose and thus its retroactive application if any is not an unconstitutional violation of the due process clause facts a worked for b from year through date d b terminated a’s employment on date d for allegedly inappropriate behavior a alleged that such termination was without cause and constituted wrongful termination in the days immediately following a’s termination employees of b made several allegedly false and defamatory statements about a these statements were reproduced in trade publications and on several television and radio stations a alleged that he suffered damages as a result of his wrongful termination and personal injuries from the defamatory statements on date e a and b reached an oral agreement and soon thereafter executed two settlement agreements the separate agreements were an employment termination agreement and a defamation agreement the agreements were executed in date f after date it is our understanding that a never filed a lawsuit against b the defamation agreement required b to pay a two payments of dollar_figurex in one before and one after august dollar_figurex in and dollar_figurex in in exchange for the payments a agreed to release b from all claims a is a cash-basis taxpayer a excluded the first payment from income on his tax_return a reported the second payment made after august on his return but later filed an amended_return for claiming a refund for the taxes attributable to the post-august payment a did not include the third or fourth payments in his gross_income on his tax returns for and solely for purposes of this request we assume that a was wrongfully terminated and defamed by b and that a suffered personal injuries and damages as a result for purposes of this request we also assume that the payments made to a pursuant to the defamation agreement had an ascertainable fair_market_value on date f when a and b entered into the settlement agreement law and analysis sec_61 of the internal_revenue_code defines gross_income as all income from whatever source derived except as specifically excluded by other provisions of the code thus under sec_61 an accession to wealth is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the specific exclusions created by other sections of the code 348_us_426 sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or periodic_payments on account of personal physical injuries or physical sickness prior to its amendment by the small_business job protection act of pub_l_no 110_stat_1755 sec_104 generally excluded from gross_income damages received whether by suit or agreement for personal injury or illness sec_104 included no requirement that the damage payments be on account of physical injuries thus under prior_law some taxpayers were permitted to exclude from gross_income damages received on account of a non- physical injury the small_business job protection act restricted the application of sec_104 to damages received on account of a personal physical injury or illness the amendment to sec_104 generally applies to any amounts received after date however if such amount is received pursuant to a written binding agreement court decree or mediation award in effect on or issued on or before date the post-date payments are subject_to sec_104 as in effect prior to its amendment in the present case there was no written binding agreement court decree or mediation award in effect on or issued on or before date consequently any payments received after date are subject_to amended sec_104 which does not apply to non-physical injuries such as defamation damages it is a’s contention however that the payments from b should be viewed as payments received in connection with a disposition of property and therefore should be governed by the gain_or_loss provisions of sec_1001 accordingly a contends that because the deferred_payment_obligation given to a by b had an ascertainable fair_market_value on date f the and payments should be treated as realized on date f based on the principles explained in 524_f2d_788 9th cir rev'g 60_tc_663 a therefore argues that because date f is prior to date the and payments are excluded from gross_income under old sec_104 sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis under sec_1001 the amount_realized in a sale_or_exchange includes the fair_market_value of any property received in warren jones supra the taxpayer sold an apartment building in exchange for a cash down payment and a contractual obligation to make monthly payments over years on appeal the 9th circuit determined that the issue to be decided was whether sec_1001 required the taxpayer to include as an amount_realized the fair_market_value of its real_estate contract with the buyer in the taxable_year of the sale the court concluded that the real_estate contract had an ascertainable fair_market_value and that the taxpayer had to include that fair_market_value in the taxpayer’s amount_realized under sec_1001 i f the fair_market_value of property received in exchange can be ascertained that fair_market_value must be reported as an amount_realized id pincite we agree with a that for purposes of determining gain_or_loss under sec_1001 amount_realized must include the fair_market_value of deferred payment obligations received in a sale_or_exchange however for the reasons set forth in 72_f3d_938 1st cir the execution of a settlement agreement does not constitute a disposition of property accordingly we do not believe a’s receipt of payments pursuant to the deferred_payment_obligation executed with b is governed by sec_1001 in alexander supra the tax_court examined the manner in which legal fees incurred by a taxpayer in connection with a settlement of a wrongful termination suit should be treated the taxpayer argued that the settlement was a disposition of intangible assets the relinquishment of claims relating to an employment contract and retirement benefits governed by sec_1001 and the legal fees were part of the cost incurred in the disposition of the assets thus the taxpayer argued that he properly deducted the legal fees from the amount_realized from the settlement pursuant to sec_1001 to determine the amount of gain from the disposition of the settlement claims the tax_court however rejected the taxpayer’s sec_1001 argument stating that in substance the taxpayer was suing for damages he suffered by the loss of his employment not disposing of assets the taxpayer’s damages were the loss of compensation in terms of salary and retirement benefits and such compensation would have constituted ordinary_income to the taxpayer consequently the taxpayer's contention that the relinquishment of his contractual claims was a disposition of intangible assets failed because the taxpayer essentially received settlement proceeds in lieu of compensation the tax_court also disagreed with the taxpayer's argument that a settlement of a legal claim constitutes a disposition of property based on 139_f2d_756 3d cir in that case herbert held a claim against a corporation which claim was represented by notes and an open account at the date of his death herbert's estate collected on the claim and received an amount greater than the value of the claim at the date of herbert's death the dispute concerned the legal effect to the estate of the payments it received from the debtor the court_of_appeals for the third circuit held that the payment of the claim was a disposition of such claim and therefore the estate had income only to the extent the amount it received exceeded the stipulated value of the claim at the date of herbert's death id the taxpayer in alexander argued that his case should be controlled by the decision in herbert’s estate and thus his settlement proceeds should be treated as gain_or_loss on disposition the tax_court in alexander however determined that herbert's estate was inapplicable because unlike the estate the taxpayer in alexander did not hold a claim against his former employer in the sense of a debt in herbert's estate the decedent was characterized as a creditor whereas in alexander the taxpayer was not a creditor of his former employer thus unlike the taxpayer in herbert’s estate the taxpayer in alexander did not receive payments in disposition of an existing indebtedness similarly in the present case a’s execution of a settlement agreement with b does not constitute a disposition of property by a accordingly while we would concede that the deferred_payment_obligation had a fair_market_value when received by a sec_1001 does not apply to a's situation because there was no disposition of property finally it should be noted that even if sec_1001 applied to the deferred payments received by a sec_453 would preclude the recognition of the and payments in unless a elected out of the installment_method under sec_453 sec_453 provides that income from an installment_sale shall be taken into account under the installment_method under sec_453 an installment_sale is defined as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 defines installment_method as a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit realized or to be realized when the payment is completed bears to the total_contract_price in the present case if as a contends his execution of a settlement agreement with b constitutes a disposition of property by a the payments would be treated as an installment_sale because a received two of the four payments after the close of the taxable_year in which the disposition occurred consequently unless a elected out of the installment_method the stream of payments would be taxable under the installment_method constitutional issue the taxpayer has also questioned the constitutionality of sec_104 as amended by the small_business job protection act of as discussed above sec_104 was amended on date to limit its application to physical personal injuries and physical sickness the amendment to sec_104 generally applies to amounts received after date however any amount received pursuant to a written binding agreement court decree or mediation award in effect on or issued on or before date is subject_to sec_104 as in effect prior to its amendment the taxpayer has set forth the argument that because sec_104 was amended on date but congress used date in determining whether a taxpayer had a pre-existing binding agreement not subject_to the new provision the legislation is retroactive and violates the due process clause first we question whether the legislation is in fact retroactive granted the legislation includes a binding agreement date that is prior to the effective date of the legislation however the amendment to sec_104 does not apply prior to the date the legislation was enacted date that is irrespective of the date on which any agreement to pay personal injury damages was entered into the amended version of sec_104 applies only to payments received after date in the present case the event triggering a’s tax_liability is not the absence of an agreement entered into before date but the receipt of payments by a after date even though the agreement between a and b was entered into after date the payments received pursuant to the agreement would still have been subject_to old sec_104 had the payments been received on or before date thus the primary event on which the legislation focuses is the date on which the payments are received applying amended sec_104 only to payments made after date the date on which the legislation was enacted should not be treated as a retroactive application of the provision further even if the amended version of sec_104 is found to apply retroactively congress’ use of the date date should not be considered a violation the due process clause tax legislation has regularly been upheld even though it contains elements of retroactivity 512_us_26 449_us_292 305_us_134 the courts have held that only where the retroactive application is so harsh and oppressive as to transgress the constitutional limitation welch v henry u s pincite may such a statute be found to violate due process the due process standard to be applied to tax statutes with retroactive effect therefore is the same as that generally applicable to retroactive economic legislation provided that the retroactive application of a statute is supported by a legitimate legislative purpose furthered by rational means judgments about the wisdom of such legislation remain within the exclusive province of the legislative and executive branches citations omitted united_states v carlton supra pincite the supreme court in united_states v darusmont supra pincite noted that retroactive effective dates are very common with tax legislation congress almost without exception has given general revenue statutes effective dates prior to the dates of actual enactment this customary congressional practice generally has been confined to short and limited periods required by the practicalities of producing national legislation in the present case congress’ use of date in determining whether a taxpayer had entered into a binding agreement relating to personal injury damages was neither illegitimate nor arbitrary rather the choice of date was reasonable related to a legitimate governmental purpose and required by the practicalities of producing legislation congress originally proposed amending sec_104 in the balanced budget act of h_r 104th cong the amendment to sec_104 in the balanced budget act of used almost identical effective date language as that set forth in the small_business job protection act in when drafting the provisions of the balanced budget act of the house_committee_on_ways_and_means held a markup session on certain tax reforms including the amendment to sec_104 on date in the description of the chairman's markup the joint_committee on taxation chose date as the effective date for amounts received under a written binding agreement court decree or mediation award thus date relates back to an earlier piece of legislation the balanced budget act of legislative bills retain their status from session to session of the same congress see miles oscar price harry bitner shirley raissi bysiewicz effective legal research the 104th congress was in power for two different sessions during and in such situations it is long-standing standard procedure the only language difference relates to the amounts received after date in the small_business job protection act of the date used was date while date was the date used in small_business job protection act of otherwise the language is identical for congress to keep the same language of a previous bill from a prior session to do otherwise and start over with new language from session to session would be onerous and inefficient as such choosing to use the same language from a previous bill clearly serves a legitimate governmental purpose as to why the date date was originally chosen it is common practice for congress to choose the announcement date for a markup session as a cut-off for things such as binding agreements congress frequently announces the bill scheduled for the chairman's markup three business days prior to the scheduled markup session in september 13th a wednesday was three business days prior to the scheduled markup date september 18th further while a will likely argue that he relied to his detriment on old sec_104 when entering into the agreement with b it is well settled that reliance alone is insufficient to establish a constitutional violation rather a court must consider the nature of the tax and the circumstances of its application to determine whether retroactive application is so harsh and oppressive that it violates due process in this respect retroactive application has been held unconstitutional only in situations in which a statute imposed a wholly new tax that could not reasonably have been anticipated by the taxpayer at the time of the transaction united_states v carlton supra welch v henry supra 904_f2d_311 5th cir in the present case the amended version of sec_104 is not a wholly new tax for a first exclusions from gross_income are a matter of legislative grace and exist solely by virtue of specific_legislation see 292_us_435 limiting the application of an exclusion_from_gross_income should not be considered a wholly new tax further it seems illogical to call the amendment to sec_104 a new tax since it’s quite possible that the payments received by a would not have been excluded from a’s income under old sec_104 anyway prior to the amendment to sec_104 the treatment of non-physical injuries under sec_104 was simply not clear and was the subject of much litigation one of the reasons for the amendment to sec_104 was to provide certainty to taxpayers thus with respect to the payments a received before the date amendment to sec_104 clearly there was no certainty as to the application of sec_104 which further dispels the notion that the amendment was a new tax to a finally the amended version of sec_104 and its potential impact on a could reasonably have been anticipated by a when the agreement with b was entered into as discussed above congress originally proposed amending sec_104 in the balanced budget act of which was well before the date on which a’s agreement with b was entered into moreover the date binding agreement date was actually used in the balanced budget act of legislation a therefore is simply not in a position to claim surprise at the new legislation and the use of the date binding agreement date case development hazards and other considerations although a cash_equivalent does not require a formal note the contract rights must be of a type commonly sold or given as part of the purchase_price see 23_tc_799 17_tc_465 14_tc_560 please call if you have any further questions
